DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The prior art cited in parent Application 15/689,339 has been reviewed.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by International reference (WO 2016/082155).
The WO reference discloses a contactless driving module including a plurality of first and second permanent magnets 20 arranged in an extending direction to form a pair of running rails that are mounted on support rails 2, driving wheels 6 including a plurality of third permanent magnets 10 arranged in a circumferential direction, and driving units M for rotating the driving wheels; wherein, at least one of the third permanent magnets 10 is disposed between the first and second permanent magnets 20.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-7, 9-10 and 12 is/are rejected under 35 U.S.C. 103 as being International reference (WO 2016/082155) in view of Pribonic (US 6,659,237) or Paden (US 7,265,470) or DiFonso (US 5,277,125) or Heide (US 4,356,772) or Hunstable (US 9,325,232).
The WO reference is applied above.
Regarding the variations of magnet arrangements recited in instant claims 2-7 and 9-10, they are known magnet arrangements. Consider for example the various known magnet arrangements described below:
Fig. 2a of Paden shows a magnet arrangement, wherein the magnets of array 32 are disposed such that N and S poles are arranged in the extending direction, and poles of the same polarities face each other in the extending direction. This magnet arrangement is considered to correspond to that recited in instant claim 2.
Figs. 1-2 of Pribonic shows another magnet arrangement, wherein first and second magnets are disposed such that N and S poles are arranged in a second direction perpendicular to the extending direction, and polarities change in the extending 
Figs. 6 and 8 of Pribonic shows another magnet arrangement, wherein the magnets are arranged in a Halbach arrangement. This magnet arrangement is considered to correspond to that recited in instant claim 4.
Fig. 5 of Heide shows another magnet arrangement, wherein N and S poles of the first magnets are arranged so as to face N and S poles of the second permanent magnets in a second direction perpendicular to the extending direction, respectively. This magnet arrangement is considered to be similar to that recited in instant claim 5.
Fig. 2c of DiFonso shows another magnet arrangement, wherein N and S poles of the first magnets are arranged so as to face S and N poles of the second magnets in a second direction perpendicular to the extending direction, respectively. This magnet arrangement is considered to be similar to that recited in instant claim 6.
Fig. 6b of Paden shows another magnet arrangement, wherein the permanent magnets are arranged in a Halbach arrangement. This magnet arrangement is considered to be similar to that recited in instant claim 7.
Fig. 1b of Hunstable shows another magnet arrangement, wherein N and S poles are arranged in the circumferential direction, and poles of the same polarities face each other in the circumferential direction. This magnet arrangement is considered to be similar to that recited in instant claim 9.
Fig. 4a of Paden shows another magnet arrangement, wherein the N and S poles are arranged in a second direction perpendicular to the extending direction, and 
It would have been obvious to one of ordinary skill in the art to alternatively use any of the above described known variation of magnet arrangements, such as a magnet arrangement similar to that taught by Paden, DiFonso, Heide or Hunstable, in the structure of the WO reference to perform the expected function in accordance with the expected magnetic field characteristics thereof and achieve expected advantages of the selected known variation of magnet arrangement. The structure of the WO reference, as modified, is considered to include the features of instant claims 2-7 and 9-10. Furthermore, note that the variations of magnet arrangements recited in instant claims 2-7 and 9-10 are merely obvious matters of choosing from a finite number of identified, predictable solutions with a reasonable expectation of success, which is an exemplary KSR rationale that supports obviousness.
Regarding instant claim 12, note that the pitch of a moving magnet arrangement is generally needed to be the same as that of a stationary magnet arrangement to facilitate operational efficiency. See for example the moving and stationary magnet arrangements shown in Fig. 2a of Paden and Fig. 5 of Heide. Therefore, it would have been obvious to one of ordinary skill in the art to configure the moving and stationary magnet arrangements in the structure of the WO reference to have the same pitch, as known, to achieve the expected operational efficiency thereof.
Claims 8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Usui (US 10,381,911), Kundel (US 9,371,856) and Froeschle (US 7,965,010) disclose various contactless driving modules.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682.  The examiner can normally be reached on Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK T. LE

Art Unit 3617



/MARK T LE/           Primary Examiner, Art Unit 3617